Exhibit 12 VERSO PAPER HOLDINGS LLC RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) Three Months Ended March 31, (Dollars in thousands) Earnings (Loss): Income (loss) $ ) $ ) Amortization of capitalized interest 50 40 Capitalized interest ) ) Fixed charges (below) Earnings (loss) adjusted for fixed charges $ ) $ ) Fixed charges: Interest expense $ $ Capitalized interest 37 Portion of rent expense representative of interest Total fixed charges $ $ Ratio of earnings to fixed charges - - Coverage deficiency $ $
